Citation Nr: 1741689	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating for cervical spine spondylosis in excess of 10 percent disabling prior to August 4, 2017.

2.  Entitlement to a rating in excess of 20 percent disabling from August 4, 2017 and thereafter for cervical spine spondylosis.

3.  Entitlement to an increased initial rating for left ulnar neuropathy, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from May 1957 to May 1961.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2016 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) granted entitlement to service connection for left ulnar neuropathy at 30 percent disabling, effective June 17, 2010, and cervical spine spondylosis at 10 percent disabling effective June 17, 2010.  An August 2017 rating decision increased the rating for cervical spine spondylosis to 20 percent disabling, effective August 4, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 4, 2017, the record of evidence indicates that the Veteran had a forward flexion of the cervical spine of 0 to 40 and combined cervical spine range of motion of 250, and the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of any kind.

2.  After August 4, 2017, the Veteran's forward flexion of his cervical spine was 0 to 30, and the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour, or ankylosis of any kind.

3.  The evidence of record indicates that the Veteran's left ulnar nerve neuropathy resulted in severe incomplete paralysis of the ulnar nerve in his minor extremity, but the record does not establish that the Veteran has complete paralysis of the ulnar nerve in his minor extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling prior to August 4, 2017 for cervical spine spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5239 (2016).

2.  The criteria for a rating in excess of 20 percent disabling after August 4, 2017 for cervical spine spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5239 (2016).

3.  The criteria for a rating in excess of 30 percent disabling for left ulnar nerve neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Cervical spine spondylosis

The Veteran has an initial rating of 10 percent disabling and is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239, at a 20 percent disabling evaluation for his cervical spine spondylosis.  Under Diagnostic Code 5239, which is governed by a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted when the Veteran has forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a Diagnostic Code 5239 (2016).

A 20 percent rating is warranted when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted when forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  Id.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.

Turning to the record of evidence, in a December 2012 VA medical record showing a cervical spine x-ray, the examiner stated that the Veteran had narrowing of the intervertebral disc space, and sclerosis of the vertebral body endplates was demonstrated at C3, C4-5-6, maximal at C5-6.  The examiner noted that there were no fractures, and the bone appeared normally ossified.  The examiner also noted that there was some straightening of the spine involving the involved vertebral bodies.  The examiner stated that a radiodensity adjacent to the right side of the cervical spine may be within the carotid arteries.

In an April 2013 VA medical record, the examiner reported that the Veteran's cervical spine had no list, muscle spasm or scoliosis.  The examiner also reported full range of motion of the cervical spine and both shoulders.  The examiner stated that the bilateral grip strength was good.  The examiner also reported that the x-rays of the cervical spine showed degenerative joint disease at C3-6 with maximum at C5-6.  The examiner diagnosed the Veteran with mild left cervical radiculopathy.  The examiner did not prescribe medication, stating that the Veteran was asymptomatic and really was not interested in treatment at that time.

In a June 2016 VA examination, the examiner reported abnormal initial range of motion measurements.  Upon physical examination, the examiner reported that the Veteran had forward flexion of 0 to 40 degrees, extension of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 60 degrees, and left lateral rotation of 0 to 60 degrees.  The examiner stated that the range of motion itself contributed to a functional loss, such as limited crawling and climbing ladders.  The examiner reported that pain was noted on examination and caused functional loss.  The examiner stated that pain was exhibited on forward flexion, left lateral flexion, extension, right lateral flexion, and left lateral rotation.  The examiner noted that there was no evidence of pain during weight bearing.  The examiner further reported objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine, describing severe sharp pain posteriorly.  The examiner stated there was no additional functional loss or range of motion upon repetitive testing.  The examiner also stated that there were no muscle spasms or guarding.  The examiner did report localized tenderness, but stated that it did not result in an abnormal gait or abnormal spine contour.  The examiner went on to report less movement than normal as a contributing factor to the Veteran's disability.  The examiner reported that the Veteran had no ankylosis of the spine.

In an August 2017 VA examination, the examiner reported abnormal initial range of motion measurements.  Upon physical examination, the examiner reported that the Veteran had forward flexion of 0 to 30 degrees, extension of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 60 degrees, and left lateral rotation of 0 to 60 degrees.  The examiner stated that the range of motion itself did not contribute to a functional loss.  The examiner further reported that pain was noted on examination, but did not result in or cause functional loss.  The examiner specifically noted pain on forward flexion, extension, left lateral flexion, right lateral flexion, right lateral rotation, and left lateral rotation.  The examiner stated that pain was evident upon weight-bearing.  The examiner stated that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine, noted on the cervical spinous process and para-spinal muscles.  The examiner stated that there was no additional functional loss or range of motion upon repetitive testing.  The examiner noted that the examination was conducted during a flare up.  The examiner stated that pain significantly limited functional ability with flare ups.  The examiner also stated that there were no muscle spasms or guarding.  The examiner went on to report less movement than normal as a contributing factor to the Veteran's disability.  The examiner stated that the Veteran did not have a cervical vertebral fracture that resulted in a loss of 50 percent or more of height.  The examiner did report significant findings, stating that an x-ray showed spondylosis, neuroforaminal narrowing at C4-6 bilateral, partial fusion of C2-3 most likely developmental.  The examiner stated that the sensation to light touch testing showed decreased sensation in the left shoulder, left inner/outer forearm, and left hand and fingers.  The examiner reported that the Veteran had no ankylosis of the spine.  The examiner went on to report intervertebral disc syndrome (IVDS) of the cervical spine; however, the examiner reported that the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner determined that the Veteran's cervical spine disability did not impact his ability to work.

After reviewing the record, the Board finds that a rating evaluation of 10 percent disabling prior to August 4, 2017 for the cervical spine spondylosis is appropriate.  Prior to August 2017, the record of evidence indicates that the Veteran had a forward flexion of cervical spine of 0 to 40 and combined cervical spine range of motion of 250.  A 10 percent evaluation requires a forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  The evidence indicates that the Veteran met these criteria prior to August 2017.  

A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Prior to August 2017, the record does not establish that the Veteran's range of motion met these criteria.  Moreover, the June 2016 and August 2017 examinations indicate that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, the Veteran's disability during this time period more closely approximates to a 10 percent rating.

The August 4, 2017 VA examination indicates that, though the Veteran's combined range of motion was 240, the Veteran's forward flexion decreased to 0 to 30.  Because of the Veteran's decreased forward flexion, a 20 percent evaluation from August 4, 2017 is appropriate.  

A rating evaluation in excess of 20 percent disabling is not warranted.  The evidence of record does not establish that the Veteran's forward flexion measured 15 degrees or less.  Moreover, the record indicates that the Veteran did not experience ankylosis of any kind.  Thus, the Veteran's disability more closely approximates to a 20 percent disabling evaluation after August 4, 2017.  

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the evaluation for the Veteran's orthopedic manifestations of his service-connected cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, there is no evidence of a finding of additional loss of function after repetitive testing, and there is no evidence that the Veteran's cervical spine was manifested by forward flexion to 15 degrees or less at any time during the appeal period, or that it was ankylosed, even considering flare ups or repetitive motion.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of IDVS is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2016).  However, there is no medical evidence or complaints that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period for the appeal period, as would warrant a higher 40 percent rating.  Id.  Therefore, despite the findings of IVDS during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  Thus, a higher rating under this diagnostic code is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating is warranted.

For all these reasons, the Board finds that a rating in excess of 10 percent disabling prior to August 4, 2017, and in excess of 20 disabling after August 4, 2017 for the Veteran's cervical spine spondylosis are not warranted.

Left Ulnar Neuropathy

The Veteran is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, at a 30 percent disabling evaluation for his left ulnar neuropathy.  Under Diagnostic Code 8516, which is governed by Diseases of the Peripheral Nerves, a 30 percent is warranted for moderate incomplete paralysis of the ulnar nerve major; or severe incomplete paralysis of the ulnar nerve minor.

A 40 percent is warranted for severe incomplete paralysis of the ulnar nerve major.

A 50 percent is warranted for complete paralysis of the ulnar nerve, minor; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

A 60 percent is warranted for complete paralysis of the ulnar nerve, major; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

The evidence shows that the Veteran's right hand is his dominant hand.  Therefore, the diagnostic criteria for the minor extremity apply in this case.  

The record of evidence indicates that in an April 2010 private medical record, the Veteran reported with left shoulder pain and left hand numbness.  The examiner reported that the electrodiagnostic findings showed slowing of the left ulnar sensory distal latency suggesting a mild left ulnar sensory neuropathy.  The examiner further reported that there was no evidence of left carpal tunnel syndrome.  The examiner noted, however, that the study was otherwise limited, as the Veteran had a low pain threshold, stating that he requested termination of the study part way through.  The examiner assessed that the Veteran had mild left ulnar sensory neuropathy.

In a November 2013 Board hearing, the Veteran stated that ever since service, three fingers on his left hand and his arm were numb all day.

In May 2014, the Veteran was afforded a VA examination.  The Veteran reported constant numbness and aggravated discomfort in certain positions.  The examiner reported muscle atrophy of the left arm.  The examiner stated that the Veteran did not have trophic changes due to peripheral neuropathy.  The examiner determined that the Veteran had moderate incomplete paralysis of the left ulnar nerve.  The examiner noted that the Veteran's peripheral neuropathy did impact his ability to work, stating that pain, numbness and weakness were associated with the neuropathy.  The examiner stated that the Veteran was limited in grasping and maintaining a grip due to pain and weakness.

In a June 2016 VA examination, the examiner reported mild numbness in the left upper extremity.  The examiner found mild radiculopathy in the upper left extremity with involvement of the lower left radicular nerve roots.  The examiner stated that imaging studies of the cervical spine had been performed, the results were available and degenerative joint disease was documented.  The examiner went on to report normal strength in elbow extension, elbow flexion, wrist flexion, wrist dorsiflexion, finger flexion, and finger abduction.  The examiner determined that functional impact of both the left arm and cervical spine was limitation from frequent crawling and climbing ladders.

In an August 2017 VA examination, the examiner noted that the Veteran's right hand was his dominant hand.  The examiner reported constant pain, excruciating at times, in the left upper extremity.  The examiner also reported moderate paresthesias and/or dysesthesias and moderate numbness in the left upper extremity.  The examiner further reported upper, middle, and lower radicular nerve group involvement.  The examiner went on to report normal strength in elbow extension, elbow flexion, wrist flexion, wrist dorsiflexion, finger flexion, and finger abduction.

After reviewing the record, the Board finds that a rating evaluation of 30 percent disabling for the Veteran's left ulnar neuropathy to be appropriate.  The August 2017 VA examination established that the Veteran has at least moderate paralysis of the ulnar nerve of the minor extremity.  Moreover, the Veteran's reports regarding the constant numbness and functional impact resulting from his left ulnar neuropathy have been considered in this rating evaluation.  Giving the Veteran the benefit of the doubt, the Veteran's disability more closely approximates to a 30 percent disabling evaluation.  A 50 percent rating is not appropriate, as the record has not established that the Veteran has complete paralysis of his minor extremity.  Therefore, a rating in excess of 30 percent disabling for the Veteran's left ulnar neuropathy is not warranted. 


ORDER

An initial rating in excess of 10 percent disabling, prior to August 4, 2017, for cervical spine spondylosis, is denied.

A rating in excess of 20 percent disabling, after August 4, 2017, for cervical spine spondylosis, is denied.

An initial rating in excess of 30 percent disabling for left ulnar neuropathy is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


